      Case 2:20-cv-03797-FMO-JC Document 158 Filed 12/07/20 Page 1 of 3 Page ID #:2114




               1 Stephen G. Larson (SBN 145225)
                 slarson@larsonllp.com
               2 A. Alexander Lowder (SBN 269362)
                 alowder@larsonllp.com
               3 Emilie J. Zuccolotto (SBN 291388)
                 ezuccolotto@larsonllp.com
               4 LARSON LLP
                 555 South Flower Street, Suite 4400
               5 Los Angeles, California 90071
                 Telephone:(213) 436-4888
               6 Facsimile: (213) 623-2000
               7 Attorneys for Defendants Genius Products
                 NT Inc., Genius Products Inc., Genius
               8 Fund I LLC, Genius Delivery LLC,
                 Genius Products T Inc., Genius Sales LLC
               9
                                        UNITED STATES DISTRICT COURT
              10
                                      CENTRAL DISTRICT OF CALIFORNIA
              11
                 FRANCIS J. RACIOPPI, JR.,,               Case No. 2:20-cv-03797-FMO (JCx)
              12
                             Plaintiff,                   PARTIAL OPPOSITION TO EX
              13                                          PARTE APPLICATION TO
                       vs.                                CONTINUE HEARING ON
              14                                          PLAINTIFF’S CONTEMPT
                 DMITRY BORISOVICH BOSOV et               MOTION
              15 al.,,
                                                          Judge: Fernando M. Olguin
              16             Defendant.
                                                          Trial Date:       None
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

LOS ANGELES                   OPPOSITION TO EX PARTE APPLICATION TO CONTINUE HEARING ON
                                             PLAINTIFF’S CONTEMPT MOTION
      Case 2:20-cv-03797-FMO-JC Document 158 Filed 12/07/20 Page 2 of 3 Page ID #:2115




               1              PARTIAL OPPOSITION TO EX PARTE APPLICATION
               2         Defendants Genius Products NT Inc., Genius Products Inc., Genius Fund I
               3 LLC, Genius Delivery LLC, Genius Products T Inc., and Genius Sales LLC
               4 (“Defendants) hereby submit this partial opposition to Heli Holdings, LLC’s
               5 (“Heli”) December 4, 2020 Ex Parte Application. (Doc. 153.) Defendants oppose
               6 Heli’s request to compel production of a confidential settlement agreement absent
               7 entry of a protective order limiting its disclosure. In its Ex Parte Application, Heli
               8 failed to justify either of its objections to the protective order proposed by the parties
               9 to the agreement—a protective order based on this Court’s model protective order.
              10 While, Heli objects to the “attorney eyes only” designation, the parties to the
              11 confidential settlement agreement advised Heli that the confidential settlement
              12 agreement would not be designated as “attorney’s eyes only”. (Doc. 156;
              13 Declaration of David. J. Carroll, ¶¶ 5-8.) Thus, Heli will not suffer any prejudice by
              14 the “attorney’s eyes only” designation. Furthermore, Heli has failed to offer any
              15 justification for its objection to the provision limiting disclosure of the confidential
              16 settlement agreement to this lawsuit. Accordingly, Defendants respectfully request
              17 that the Court deny Heli’s request to compel unrestricted disclosure of the
              18 confidential settlement agreement.
              19         Defendants take no position on Heli Holdings’ request to continue the hearing
              20 date on Plaintiff Francis J. Racioppi Jr.’s Contempt Motion.
              21
              22
              23
              24
              25
              26
              27
              28
                                                              1
LOS ANGELES                     OPPOSITION TO EX PARTE APPLICATION TO CONTINUE HEARING ON
                                               PLAINTIFF’S CONTEMPT MOTION
      Case 2:20-cv-03797-FMO-JC Document 158 Filed 12/07/20 Page 3 of 3 Page ID #:2116




              1 Dated: December 7, 2020          LARSON LLP
              2
              3
                                                 By:         /s/ A. Alexander Lowder
              4
                                                       Stephen G. Larson
              5                                        A. Alexander Lowder
              6                                        Emilie J. Zuccolotto
                                                 Attorneys for Defendants Genius Products NT
              7                                  Inc., Genius Products Inc., Genius Fund I LLC,
              8                                  Genius Delivery LLC, Genius Products T Inc.,
                                                 Genius Sales LLC
              9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                       2
LOS ANGELES                OPPOSITION TO EX PARTE APPLICATION TO CONTINUE HEARING ON
                                          PLAINTIFF’S CONTEMPT MOTION
